 



Exhibit 10.1
SATISFACTION, WAIVER AND RELEASE AGREEMENT
     THIS SATISFACTION, WAIVER AND RELEASE AGREEMENT (this “Agreement”) is
entered into as of April 17, 2008, by and among Abbott Laboratories, an Illinois
corporation (“Abbott”), and ImaRx Therapeutics, Inc., a Delaware corporation
(“ImaRx”).
     WHEREAS, Abbott and ImaRx are parties to that certain Asset Purchase
Agreement dated as of April 10, 2006 (as amended, the “Purchase Agreement”);
     WHEREAS, upon consummation of the transactions contemplated by the Purchase
Agreement, ImaRx issued to Abbott a Secured Promissory Note, dated April 25,
2006, in the principal amount of $15,000,000 (the “Note”);
     WHEREAS, Abbott and ImaRx are parties to that certain Security Agreement,
dated as of April 25, 2006 (the “Security Agreement”), pursuant to which the
satisfaction of the Obligations (as such term is defined in the Note) is secured
by a continuing, first priority security interest in the Collateral (as such
term is defined in the Security Agreement);
     WHEREAS, Abbott, ImaRx and LaSalle Bank National Association, a national
banking association (the “Escrow Agent”), are parties to that certain Escrow
Agreement, dated as of April 25, 2006 (the “Escrow Agreement”), pursuant to
which ImaRx deposited certain funds into an escrow account maintained by the
Escrow Agent;
     WHEREAS, Abbott, ImaRx and the Escrow Agent, are parties to that certain
Note Extension and Amendment Agreement, dated as of October 25, 2007;
     WHEREAS, on March 31, 2008 and April 1, 2008, the Escrow Agent paid to
Abbott the current balance of the Escrow Fund (as such term is defined in the
Escrow Agreement);
     WHEREAS, pursuant to the terms of that certain Master Project Agreement,
dated as of December 15, 2005, by and between Fisher BioServices Inc. (“Fisher”)
and ImaRx (the “Fisher Agreement”), Fisher stores certain cell banks and
recombinants that are currently owned by Abbott (the “Samples”); and
     WHEREAS, Abbott and ImaRx desire to (1) satisfy ImaRx’s obligations under
the Note, (2) terminate the Note and the Security Agreement and (3) mutually
waive and release certain rights and obligations, in each case in accordance
with and subject to the terms of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Payment; Fisher Fees. Upon execution of this Agreement, ImaRx shall pay
$5,177,609 (the “Repayment Amount”) to Abbott via wire transfer of immediately
available funds to the account listed on Exhibit A hereto. Furthermore, ImaRx
shall be responsible for, and immediately after the execution of this Agreement,
promptly pay all amounts due under the Fisher Agreement that relate to the
storage of the Samples through February 29, 2008 (the “Fisher Fees”).
     2. Satisfaction. Effective upon Abbott’s receipt of the Repayment Amount
and ImaRx’s payment of the Fisher Fees, (a) the Obligations shall be deemed to
be indefeasibly paid in full by ImaRx, (b) the Note shall be cancelled and
returned to ImaRx and (c) the Security Agreement and the Escrow Agreement shall
be terminated.
     3. Waiver and Release. Effective upon Abbott’s receipt of the Repayment
Amount and ImaRx’s payment of the Fisher Fees, each of ImaRx and Abbott hereby
indefeasibly (a) waive its rights under the Escrow Agreement, the Note, the
Security Agreement, the Purchase Agreement (including, without limitation, those
arising under Section 9.5 thereof) and the transactions contemplated by any of
the foregoing, regardless of when such rights arose or may arise (b) release the
other party, and its parent, affiliates and subsidiaries, together with all of
their directors, officers, employees, representatives and agents, from and
against any and all causes of action, claims, demands, actions, suits, costs,
liabilities, damages, and fees (including attorney fees) however denominated,
brought against any of them or all of them arising out of or related to the
Escrow Agreement, the Note, the Security Agreement, the Purchase Agreement
(including, without limitation, those arising under Section 9.5 thereof) and all
transactions contemplated by any of the foregoing (“Released Claims”),
regardless of when any Released Claim arose or may arise; provided, however,
that the waiver and release contained in Section 3 of this Agreement shall not
apply to, and “Released Claims” shall not include, the rights and obligations
arising under Sections 9.2, 9.3, 9.4, 10.2, 10.5 and Article 12 of the Purchase
Agreement. Notwithstanding the foregoing, the Assignment and Assumption
Agreement, the Intellectual Property Transfer Agreement and the Inventory
Trademark Licensing Agreement (as each such term is defined in the Purchase
Agreement) remain in full force and effect in accordance with their respective
terms.
     4. Release of Security Interest. After receiving the Repayment Amount and
confirmation that the Fisher Fees have been paid, Abbott shall execute and
deliver to ImaRx all deeds, assignments and other instruments, and will take
such other actions, as may be reasonably requested by ImaRx, which request must
be received by Abbott within 30 days of the date hereof, in order to re-vest in
ImaRx full title to the Collateral; provided, however, that the costs and
expenses of preparing or filing any of the foregoing shall be borne exclusively
by ImaRx. Additionally, after receiving the Repayment Amount and confirmation
that the Fisher Fees have been paid, ImaRx is authorized to file, at its sole
cost and expense, any termination statement under the Uniform Commercial Code in
effect in any jurisdiction to terminate financing statements that evidence the
security interest in the Collateral created by the Security Agreement and the
Note.

 



--------------------------------------------------------------------------------



 



     5. Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, including the payment of funds to Abbott and
Fisher pursuant to Section 1 hereof, (a) the amount of the fair saleable value
of ImaRx’s assets on a going concern basis will, exceed (i) the value of all its
liabilities, including contingent and other liabilities as of such time and
(ii) the amount that will be required to pay its probable liabilities on its
existing debts (including contingent liabilities) as such debts become absolute
and matured, (b) ImaRx will not have an unreasonably small amount of capital for
the operation of the businesses in which it is engaged or proposed to be engaged
following such date and (c) ImaRx will be able to pay its liabilities, including
contingent and other liabilities, as they mature.
     6. Modification. This Agreement may not be altered, amended or modified in
any way, except as specifically provided in writing signed by the parties
hereto.
     7. Governing Law. This Agreement shall be governed by the internal laws of
the State of Delaware, excluding that body of law related to conflict of laws
and choice of law.
     8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same agreement. Each party acknowledges
that an original signature or a copy thereof transmitted by facsimile shall
constitute an original signature for purposes of this Agreement.
     IN WITNESS WHEREOF, this Agreement is executed by the undersigned parties
as of the date first written above.
ABBOTT LABORATORIES

         
By:
  /s/ Sean Murphy    
Name:
 
 
Sean Murphy     Title:   V.P. Licensing & New Business Development
Date:
  17 April 2008    
 
       
 
        IMARX THERAPEUTICS, INC.    
 
       
By:
  /s/ Greg Cobb    
 
       
Name:
  Greg Cobb    
Title:
  Chief Financial Officer    
Date:
  17 April 2008    
 
       

 